Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Azadeh Khadem on 3/22/2021.

The application has been amended as follows: 

In the claims:

14. (Original) The 3D printing system of claim 9, wherein the receiver substrate comprises a drive wheel at a proximal end and [[a]] the lower compaction device at a distal end, and wherein the receiver substrate moves from the drive wheel toward the lower compaction device.

23. The 3D printing system of claim 22, wherein the lower compaction device acts on [[an]] the unconditioned pattern of composite toner through a thickness of the receiver substrate and the upper compaction device acts on [[an]] unconditioned pattern of composite toner through a thickness of the conditioning loop.

26. The 3D printing system of claim 5, wherein at least one of the plurality of printing modules is exchangeable with a different one of the plurality of printing modules.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 directed to a non-elected invention without traverse.  Accordingly, claims 1-4 have been cancelled.

Allowable Subject Matter
Claims 5-6, 8-15 and 18-26 are allowed for the reasons detailed on p. 7 of the Non-Final rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748